Citation Nr: 0719760	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  02-21 616	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Fayetteville, Arkansas


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
private medical expenses incurred from May 1, 2002, to May 
10, 2002. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 determination from the 
Department of Veterans Affairs (VA) Medical Center in 
Fayetteville, Arkansas, which disapproved of payment or 
reimbursement for unauthorized private medical expenses 
incurred from May 1, 2002, to May 10, 2002.  

The veteran testified on the issue in question at a hearing 
held before an Acting Veterans Law Judge in March 2007.  At 
that time, testimony was also received on the issues of 
entitlement to service connection for hearing loss and 
tinnitus claims.  A transcript of that hearing has been 
associated with the claims file.

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus will be the subject of a separate 
decision.


FINDINGS OF FACT

1.  The veteran was treated at a private medical facility 
from May 1, 2002 to May 10, 2002, for heart disease after 
suffering an acute myocardial infarction. 

2.  The veteran submitted a claim of entitlement to service 
connection for his cardiovascular disorder on March 10, 2003.  

3.  In an August 2003 rating decision, service connection was 
established for arteriosclerotic heart disease due to 
herbicide exposure, effective March 10, 2003, the date of 
claim.




CONCLUSION OF LAW

The requirements for entitlement to payment or reimbursement 
of unauthorized private medical expenses incurred from May 1, 
2002, to May 10, 2002, have not been met.  38 U.S.C.A. §§ 
1703, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.52, 17.54, 
17.120, 17.1000, 17.1002 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Payment or Reimbursement for 
Unauthorized Medical Expenses Incurred From May 1, 
2002, to May 10, 2002

The veteran seeks reimbursement for medical expenses he 
incurred at a private medical facility from May 1, 2002, to 
May 10, 2002, following a heart attack.  Reimbursement for 
unauthorized medical expenses may be made pursuant to 38 
U.S.C.A. § 1728.  Generally, in order to be entitled to 
payment or reimbursement of medical expenses incurred at a 
non-VA facility, a claimant must satisfy three conditions.  

(a) First, the care and services rendered were either: (1) 
for an adjudicated service-connected disability, or (2) for a 
nonservice-connected disability associated with and held to 
be aggravating an adjudicated service-connected disability, 
or (3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service-
connected disability, or (4) for any injury, illness, or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. § 
17.47(i) (formerly § 17.48(j)) (2000); and 

(b) second, the services were rendered in a medical emergency 
of such nature that delay would have been hazardous to life 
or health; and 

(c) third, no VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  See 38 
U.S.C.A. § 1728; 38 C.F.R. § 17.120; Zimick v. West, 11 Vet. 
App. 45, 49 (1998).

The relevant facts in this case are not in dispute.  On May 
1, 2002, the veteran was taken to the North Arkansas Regional 
Medical Center after experiencing severe chest pain.  It was 
determined that he was having an acute myocardial infarction.  
After being stabilized, he was transferred by helicopter that 
same day to the Washington Regional Medical Center in 
Fayetteville, Arkansas.  On May 6, 2002, he underwent a 
quadruple coronary artery bypass at that facility and was 
discharged on May 10, 2002.  

The VA Medical Center in Fayetteville approved the emergency 
room visit to the North Arkansas Regional Medical Center on 
May 1, 2002, but disapproved of any payment or reimbursement 
for medical expenses incurred after the veteran had been 
transferred to the Washington Regional Medical Center.  The 
denial was based on the fact that the veteran was stable 
enough to be transferred to the VA Medical Center in 
Fayetteville, and that there was no evidence in the record 
that any attempt had been made to transfer him to the 
Fayetteville VA Medical Center.  

Thereafter, the veteran submitted a claim for service 
connection for his cardiovascular disorder on March 10, 2003.  
In an August 2003 rating decision, service connection was 
established for arteriosclerotic heart disease due to 
herbicide exposure, effective March 10, 2003, the date of 
claim.  A July 2005 rating decision recharacterized the 
disability as arteriosclerotic heart disease, status post 
myocardial infarction associated with Type II diabetes and 
hyperlipidemia.  However, the RO did not alter the effective 
date for that award.  

Based on the foregoing, the Board finds no basis to reimburse 
the veteran for medical expenses he incurred at the 
Washington Regional Medical Center from May 1, 2002, to May 
10, 2002.  In order for the veteran to be reimbursed for 
medical expenses incurred as a result of his heart attack in 
May 2002, treatment must have arisen from a condition 
previously determined to be service connected.  
Here, there was no adjudicated service-connected disability 
at the time of the treatment in question.  

Accordingly, the veteran is not entitled to reimbursement for 
medical expenses incurred in May 2002, before service 
connection for his heart disease had been established, 
because these services were rendered prior to the date of his 
ultimately successful claim.  Additionally, none of the other 
criteria under 38 C.F.R. § 17.120 have been satisfied.   

In short, there is simply no legal basis to reimburse the 
veteran for the cost of unauthorized private medical expenses 
incurred from May 1, 2002, to May 10, 2002, as service 
connection had not been established for his heart disease at 
that time.  Where the law and not the evidence is 
dispositive, the appeal must be terminated or denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law and 
not the evidence is dispositive of the issue, the claim must 
be denied because of a lack of entitlement under the law)

II.  The Duty to Notify and the Duty to Assist

Since the law and not the evidence is dispositive with 
respect to the instant 
claim for reimbursement of unauthorized private medical 
expenses incurred in May 2002, the duty to notify and assist 
provisions of the VCAA do not apply.  See Manning v. 
Principi, 16 Vet. App. 534 (2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2002) (VCAA not applicable where law, not 
factual evidence, is dispositive); Smith v. Gober, 14 Vet. 
App. 227 (2002).  

						(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to payment or reimbursement for unauthorized 
private medical expenses incurred from May 1, 2002, to May 
10, 2002, is denied. 




	                        
____________________________________________
	ERIC S. LEBOFF
	Acting Veterans Law Judge






 Department of Veterans Affairs


